Information Disclosure Statement
The IDS filed 24 March 2021 is not considered and stricken per Applicant’s communication filed 29 March 2021.  Based on the Application number in the IDS, Applicant’s communication filed 29 March 2021, and the general relevance of the references cited, this IDS has not been considered and is completely struck through.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 27 May 2021 have incorporated allowable claims 3 and 10 into independent claims 1 and 9, now requiring wherein, after forming a colloidal silica gel over a gel formation period, heating the gel to a dehydration temperature over a ten hour period by lowering a microwave system into the bore and operating the microwave system to generate heat.
The Prior Art generally discloses each of these elements (colloidal silica gels; heating with microwaves; etc.).  However, there is no disclosure or teaching of lowering a microwave system after gel formation and then microwave heating over a ten hour period, specifically.  Although the Prior Art may broadly suggest lowering a microwave system while using a gellation system, and microwave heating for some time period, only one with the benefit of the current disclosure would use this particular timing as claimed.
Alternately, regarding independent claim 5, one would not be able to “[position] the microwave enabler proximate to the dehydrated colloidal silica” as claimed without the benefit of the current disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674